Citation Nr: 1016048	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  93-29 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
hepatitis C, effective October 17, 1996, currently staged at 
40 percent from December 16, 2005. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1952 to 
September 1959 with additional periods of active duty for 
training or inactive duty for training until August 1994.  
The Veteran was on active duty for training (ADT) in April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the New Orleans, 
Louisiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  

By way of procedural history, in May 2004, the RO awarded 
service connection for hepatitis C and assigned a 10 percent 
disability rating, effective October 17, 1996 (the date of 
the Veteran's re-opened claim).  The Veteran submitted his 
claim for an increased rating August 2004, and in April 2005, 
the RO confirmed and continued the assigned 10 percent 
evaluation.  A subsequent January 2008 rating decision 
increased this evaluation.  Specifically, the Veteran was 
awarded a 20 percent evaluation, effective from his date of 
claim (October 17, 1996), and a 40 percent evaluation, 
effective from December 16, 2005.  The Veteran timely 
appealed that determination, and in April 2009, the Board 
denied the Veteran's claim for increased ratings.  The 
Veteran appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2009, the 
Court issued an order granting a joint motion of the same 
date to remand the appeal to the Board. The appeal was 
returned to the Board for action consistent with the 
September 2008 joint motion and Court order.

The Veteran submitted evidence in that was not considered by 
the RO.  In March 2010, the Veteran, through his attorney, 
submitted a waiver of his right to initial consideration of 
the new evidence by the RO. 38 C.F.R. §§ 19.9, 20.1304(c) 
(2009). Accordingly, the Board will consider the new evidence 
in the first instance in conjunction with the issue on 
appeal.


The issues of entitlement to service connection for cirrhosis 
as secondary to service-connected hepatitis C, and 
entitlement to service connection for a lung condition 
(diagnosed as pleural effusion, restrictive lung disease, and 
pulmonary fibrosis), to include as secondary to service-
connected hepatitis C, have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 21, 2005, the Veteran's hepatitis C is 
manifested by daily fatigue, malaise, and some demonstrable 
liver damage; but there is no evidence of minor weight loss, 
anorexia, or incapacitating episodes of any duration.  

2. From March 21, 2005, the Veteran's hepatitis C is 
manifested by significant weight loss, anorexia, and near-
constant fatigue and malaise.  


CONCLUSIONS OF LAW

1. Prior to March 21, 2005, the criteria for an initial 
rating in excess of 20 percent for hepatitis C, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7345 (effective 
prior to July 2, 2001); 38 C.F.R. § 4.114, Diagnostic Code 
7354; 66 Fed. Reg. 29486-29489 (May 31, 2001) (effective July 
2, 2001).  

2. From March 21, 2005, the criteria for a 100 percent rating 
for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code 7354 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
required for these claims.

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's service medical records, as well as his 
private and VA treatment records.  Also, in October 2004 and 
March 2005, he was afforded formal VA examinations.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


Contentions 

The Veteran contends that he is entitled to a 100 percent 
disability rating for the entire period on appeal, from 
October 17, 1996.  In the alternative, if a 100 percent 
rating cannot be awarded from that date, he claims that he is 
entitled to a 100 percent rating from March 21, 2005.  He 
specifically points to a VA examination of the same date 
which he believes sufficiently demonstrates that he meets the 
schedular criteria for such a 100 percent rating.  See 
Statement In Lieu of VA Form 9, received May 2008.  

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes. See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2009).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West. 
12 Vet. App 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7 (2009).



Rating Criteria

The Board notes that during the pendency of this appeal, VA 
revised the schedular criteria by which certain 
gastrointestinal disabilities are rated. See 66 Fed. Reg. 29-
486-489 (May 31, 2001) (effective July 2, 2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version more favorable to 
the claimant applies, absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

In a recent precedent opinion, however, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the Veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change. However, the Board may apply only the 
prior regulation to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change. See 
VAOPGCPREC 3-00.

Under the old criteria of 38 C.F.R. § 4.114, Diagnostic Code 
7345 (2001), infectious hepatitis productive of minimal liver 
damage, with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures warrants a 30 percent evaluation.  

A 60 percent evaluation is for assignment in cases of 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  

A 100 percent evaluation is for assignment in cases of marked 
liver damage manifest by liver function test and marked 
gastrointestinal symptoms or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy. 

Under the new, or current, criteria of 38 C.F.R. § 4.114, 
Diagnostic Code 7354, hepatitis C productive of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period warrants a 20 percent evaluation.  

A 40 percent evaluation is in order in cases of daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  

A 60 percent evaluation is in order in cases of daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly. 

A 100 percent evaluation is in order in cases of near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  

Factual Background 

An August 1996 VA outpatient treatment record from Kessler 
AFB reflects that the Veteran was feeling well, overall, and 
that his weight was 185 pounds (lbs).  Liver function tests 
(LFTs) of the same date revealed elevated enzyme levels, 
indicating hepatitis.  

A September 1996 outpatient treatment record from Kessler AFB 
reflects that the Veteran's LFTs were decreasing and that he 
was feeling well with no complaints.  His weight was 189 lbs. 

A November 1996 outpatient treatment record shows that the 
Veteran was feeling well, overall.  He had no complaints of 
nausea, but endorsed "chest pressure."  LFTs were noted as 
continuing downward.  His weight was 180 lbs.  

A February 1997 outpatient treatment record reflects some 
complaints of fatigue and small amounts bright red blood per 
rectum (BRBPR), which was noted as a new symptom.  The 
Veteran's appetite was good, and no weight loss (182 lbs) or 
melena was noted. 

A June 1997 VA examination report shows subjective complaints 
of easy fatigability and general tired feeling at all times.  
Objectively, there was no evidence of weight loss; there were 
no ascites; the liver was palpable and firm; and there was no 
other organmegaly, masses, or tenderness.  The Veteran denied 
having abdominal discomfort, nausea, food intolerance, 
vomiting, anorexia, and weight loss.  He endorsed symptoms of 
daily malaise, tiredness, and generalized weakness for the 
past two years.  The assessment was probable chronic active 
hepatitis C.  

A liver biopsy performed at Tulane University Hospital in 
June 1997 noted findings of parenchymal nodules with focal 
necroses, partially surrounded by septa, lymphoid aggregates, 
and minimal steatosis.  The final diagnosis was hepatitis C 
with moderate activity and probable cirrhosis.  

In April 1998, the Veteran provided testimony at a Video 
Conference hearing and reported easy fatigability, and loss 
of strength.

An undated letter from Dr. Gaglio (which was originally 
submitted in 1998) reflects that the Veteran's drug therapy 
for hepatitis C, and the disease itself, was productive of 
fatigue and that he was "significantly disabled."  It was 
also noted that the Veteran had responded to therapy in the 
past, but that his ultimate prognosis was unknown.  

In May 2004, a private medical report from Dr. Perrillo, 
reflects that the Veteran had received three courses of 
Interferon therapy, all of which left him with a permanent 
virologic response (i.e., meaning that the hepatitis C 
infection remained active and would likely continue to 
compress).  Notably, his liver did not demonstrate any 
clinical signs of failure.  

A May 2004 VA examination report notes that the Veteran 
denied vomiting, hematemisis, melena, nausea, abdominal pain, 
fever, diarrhea, and distention.  He did complain of chronic 
fatigue, which he described as debilitating.  

Upon objective examination, it was noted that he recently 
gained 8 or 9 pounds, and that he was feeling better.  The 
liver sides were pre-assessed to be approximately 15 to 16 
centimeters with the left lobe and liver being larger than 
the right.  The examiner attributed the enlarged liver to 
cirrhosis, and noted that there were no signs of liver 
failure or ascites.  

An August 2004 letter from Dr. Perrillo reflects that that 
the Veteran's hepatitis C was active and that his therapy was 
productive of extreme physical exhaustion at times, and 
severe fatigability.  No liver failure was noted. 

An October 2004 VA examination report shows that the Veteran 
denied vomiting, hematemesis, melena, abdominal pain, nausea, 
distention, and fever.  He endorsed "marked" fatigue, which 
impaired his quality of daily life; he also complained of 
weakness, anxiety, and depression.  Physical examination 
revealed that there had been no weight loss/gain; that his 
nutritional status was good; and that there were no ascites, 
pain, or tenderness.  Latest LFTs revealed elevated enzyme 
levels.  The diagnosis was hepatitis C.  

A March 21, 2005 VA examination report reflects that the 
Veteran had not had any incapacitating episodes over the last 
12 month period.  Current symptoms included severe, near-
constant fatigue and malaise and mild hepatomegaly (enlarged 
liver).  He denied nausea, vomiting, right upper quadrant 
pain, and anorexia.  His weight was recorded as 188 lbs.  
There was no evidence of malnutrition.  The assessment was 
hepatitis C with cirrhosis.  The examiner noted that the 
diagnosed conditions significantly affected occupation, and 
resulted in lack of stamina, weakness, and fatigue.  There 
were mild to moderate effects on activities of daily living.  

A May 2005 ultrasound of the abdomen revealed that the liver 
was normal in appearance, and that there was no evidence of 
hepatic mass or cyst; the echo pattern in the liver was 
considered normal and unchanged.  No ascites were identified.  

A December 2005 treatment note from Dr. Perrillo indicates 
that the Veteran was being treated for hepatitis C and 
cirrhosis, but that he had not responded to therapy in the 
past.  Alpha-fetoprotein was within normal limits and LFTs 
were consistent with those seen in the past.  There was no 
evidence of hepatic decomposition.  His weight was 160 lbs.  

A May 2006 "vital signs" report from Dr. Perillo reflects 
that the Veteran weighed 154 lbs.  Dr. Perillio noted that 
the Veteran's hepatitis C was "quite stable" at that time.  
An ultrasound revealed no focal defects, and alpha-
fetoproteins were within normal range.  The liver was normal 
in size and appearance and no ascites were identified.  

In a September 2007 private treatment report, Dr. Meyers 
stated that the Veteran had chronic hepatitis C with mild 
cirrhosis and possible mild portal hypertension.  Symptoms 
had included fatigue, malaise, and weight loss; a sonogram 
showed mild ascites on one occasion.  Dr. Meyers indicated 
that his condition was category 3, reflective of a 40 percent 
evaluation under the current rating criteria.  

A March 2008 private treatment report from Dr. Meyers 
reflects that the Veteran had gained weight, although he 
complained of feeling fatigued and loss of appetite.  He 
denied fever, weight gain/loss, abdominal pain, and blood in 
stool.  Physical examination revealed no enlargement or 
abnormalities of the liver.  His recorded weight was 168 lbs.  
The assessment included chronic liver disease with cirrhosis, 
hepatitis C, pleural effusion, and 
fatigue/weakness/lethargy/malaise with an unknown etiology, 
or cause.  

An October 2008 private treatment report from Dr. Meyers 
reflects that the Veteran was evaluated for hepatitis C, 
congestive heart failure, cardiomyopathy, recurrent pleural 
effusions, and pulmonary hypertension.  His appetite was poor 
and his weight was down to 142 lbs.  Upon physical 
examination, the liver was not enlarged or otherwise 
abnormal.  The assessment was chronic hepatitis C, chronic 
liver disease with cirrhosis, pleural effusion, and 
multifactorial anorexia and weight loss. 

A February 2009 private treatment report from Dr. Meyers 
reflects that the Veteran felt weak, and had accompanying 
loss of weight and loss of appetite.  He denied abdominal 
pain, blood in stool, and diarrhea.  The assessment was 
chronic hepatitis C, pleural effusion, chronic liver disease 
(cirrhosis suspected), and weight loss (as likely as not from 
hepatitis C). 

Analysis 

Again, the Veteran's hepatitis disability is currently rated 
as 20 percent disabling, from October 17, 1996 to December 
15, 2005, and 40 percent disabling thereafter.  However, the 
Veteran argues that he is entitled to a 100 percent 
disability rating from October 17, 1996; in the alternative, 
he contends that he is entitled to a 100 percent rating from 
March 21, 2005, as based on medical findings contained in a 
VA examination of the same date.  

As will be explained in further detail below, the Board finds 
that the Veteran is entitled to a 100 percent rating for his 
hepatitis C as of March 21, 2005; however, an initial rating 
in excess of 20 percent, prior to March 21, 2005, is not 
warranted under either the pre-amended or current rating 
criteria.  

In this regard, it is again noted that during the pendency of 
this appeal, VA revised the schedular criteria by which 
certain gastrointestinal disabilities are rated. See 66 Fed. 
Reg. 29-486-489 (May 31, 2001) (effective July 2, 2001).  

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised.  
Diagnostic Code 7313 was removed, and Diagnostic Codes 7351 
and 7354 were added.  Prior to the July 2, 1001, regulatory 
change, Diagnostic Code was applicable to infectious 
hepatitis.  Following the regulation change, Diagnostic Code 
7345 was amended and is currently used to rate chronic liver 
disease without cirrhosis, to specifically exclude hepatitis 
C.  The new Diagnostic Code 7354 (under which the Veteran's 
disability is currently rated) now contains criteria for 
evaluating hepatitis C.  

Accordingly, it is first necessary to analyze whether the 
Veteran is entitled to a rating in excess of 20 percent under 
the pre-amended rating criteria (Diagnostic Code 7345), for 
the period from October 17, 1996 to March 21, 2005 (i.e., the 
date of the "new" 100 percent effective date, granted 
herein).  

Based on the evidence outlined above, the Board finds that 
the Veteran does not meet the schedular criteria for a higher 
30 percent, 60 percent, or 100 percent rating under the pre-
amended criteria. See 38 C.F.R. § 4.115, Diagnostic Code 7345 
(2001)  

Indeed, medical records from Kessler AFB and Tulane 
University Hospital dated from August 1996 to June 1997, 
consistently indicated that the Veteran was doing quite well, 
overall, despite his occasional complaints of fatigue and 
malaise.  LFTs were continuing in a downward trend; his 
weight was stable; and there were no signs of 
gastrointestinal symptoms/disturbances, anxiety, depression, 
dietary restrictions, or any other disabling symptoms 
requiring rest therapy.  In fact, upon VA examination in June 
1997, the Veteran expressly denied having abdominal 
discomfort, nausea, food intolerance, vomiting, anorexia, or 
weight loss.  

A contemporaneous liver biopsy in June 1997 revealed minimal 
steatosis (fatty liver) and parenchymal nodules with focal 
necroses; however, there was no indication that such findings 
were accompanied by fatigue, anxiety, and gastrointestinal 
disturbances necessitating dietary restrictions, as required 
for the next higher 30 percent rating under the old criteria 
of 38 C.F.R. § 4.115, Diagnostic Code 7345 (2001) (emphasis 
added).  Nor were there any indications that the Veteran was 
suffering from moderate or marked liver damage, as required 
for the next higher 60 percent and 100 percent evaluations, 
respectively.  Indeed, other than the above-noted steatosis, 
the liver was normal upon examination -- palpable, firm, and 
without ascites.  

Likewise, VA and private medical records from May 2004 and 
August 2004 demonstrate that while the hepatitis C was active 
and productive of "severe" fatigue at times, overall, the 
Veteran was feeling better and had recently gained weight.  
See VA Examination, dated May 2004; see also Medical Report 
of Dr. Perrillo, dated August 2004.  

Upon VA examination in May 2004 and in October 2004, he 
denied gastrointestinal disturbances, such as vomiting, 
nausea, and abdominal pain.  Moreover, the Veteran showed no 
signs of liver failure.  A May 2004 VA examination did show 
an enlarged left lobe; however, the examiner attributed this 
to cirrhosis, and not hepatitis C.  

There is no other evidence of record from this time period 
indicating that the Veteran's liver was moderately or 
markedly damaged (as required for 60 percent and 100 percent 
evaluations, respectively), and that he was suffering from 
associated symptoms of fatigue, anxiety and gastrointestinal 
disturbances necessitating dietary restrictions or other 
therapeutic measures (as required for a 30 percent 
evaluation, along with minimal liver damage).  For these 
reasons, the Board finds that the Veteran is not entitled to 
a higher rating (30 percent, 60 percent, or 100 percent) 
under Diagnostic Code 7345, prior to March 21, 2005.  

As a final matter, the Board notes that the Veteran is not 
entitled to a rating in excess of 20 percent under the 
amended schedular criteria, Diagnostic Code 7354, for the 
period from July 2, 2001 (date of regulatory change), to 
March 25, 2005 (the effective date for the 100 percent rating 
granted herein).  

The Veteran's 20 percent rating assigned prior to March 21, 
2005, was assigned using the new regulations, as the old 
version does not provide for a 20 percent rating.  A higher 
rating of 40 or 60 percent for this time period would require 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period (40 percent), or daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly (60 percent).


In this regard, upon private and VA examinations in May 2004, 
the Veteran denied vomiting, hematemisis, melena, nausea, 
abdominal pain, fever, diarrhea, and distention.  There was 
notable fatigue and malaise; however, such symptoms were not 
accompanied by substantial, let alone minor, weight loss.  
Indeed, upon examination in May 2004, the Veteran reported 
that he had actually gained 8 to 9 pounds.  Likewise an 
October 2004 VA examination report revealed that there had 
been no weight loss/gain and that his nutritional status was 
good.  Moreover, although the Veteran complained of daily 
fatigue and malaise through out this time period, there is no 
medical evidence to suggest that such symptoms were "near 
constant," or that they were accompanied by other "near 
constant" symptomatology (such as nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) so as to 
warrant a 100 percent rating under Diagnostic Code 7354.  
Based on these medical findings, prior to March 21, 2005, 
there is simply no support for a rating in excess of 20 
percent under the amended schedular criteria.  The Board has 
considered the application of other diagnostic codes 
pertaining to the digestive system, but finds that none are 
raised by the medical evidence in this case.

Private records during this time period showed severe fatigue 
at times, but also that the Veteran was feeling better and 
had gained weight.  With these facts, neither a 40 nor 60 
percent rating is warranted.  In medical record during this 
time period were the Veteran's symptoms described as near-
constant and debilitating as required for a 100 percent 
disability rating.  

Again, the Board acknowledges the Veteran's assertions that 
he is entitled to a higher rating due symptoms such as 
fatigue, weakness, and malaise during this time period.  See 
Hearing Transcript, April 1998, p. 11.  However, the Veteran, 
as a lay person untrained in the field of medicine, is not 
competent to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his lay testimony 
and statements cannot serve as a factual predicate upon which 
the compensation sought may be granted.  

Accordingly, an initial rating in excess of 20 percent is not 
warranted under the pre-amended rating criteria (Diagnostic 
Code 7345), prior to March 21, 2005.  In so finding, the 
Board has considered the application of other diagnostic 
codes pertaining to the digestive system, but finds none are 
raised by the medical evidence in this case.  Additionally, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
claim for a higher initial rating, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a 100 percent Rating, As of March 21, 2005 

Resolving any reasonable doubt in favor of the Veteran, the 
Board finds that, as of March 21, 2005, a 100 percent 
disability rating is warranted under the amended rating 
criteria (Diagnostic Code 7354).  Indeed, the VA examination 
report dated on March 21, 2005, shows that while the Veteran 
had not reported any "incapacitating episodes," he had 
hepatomegaly and was experiencing severe, near-constant 
fatigue and malaise, both of which were noted as 
significantly impacting his activities of daily living.  By 
December 2005, the evidence shows that the Veteran had lost 
nearly 30 pounds, and by May 2006, he had lost another 6 
pounds and had a marked decrease in appetite.  An October 
2007 report from Dr. Meyers confirmed hepatitis C related 
symptoms, including fatigue, malaise, and weight loss.  In 
October 2008, the Veteran weighed a mere 142 pounds, and was 
assessed as having anorexia.  The Board finds that these 
symptoms, as December 21, 2005, more nearly approximate the 
100 percent rating criteria under Diagnostic Code 7354.  In 
so finding, the Board notes that it has applied the 
regulation most favorable to the Veteran. See Karnas, supra.  

To summarize, in light of the above, the Board finds that the 
Veteran's disability picture from March 21, 2005, more nearly 
approximates the criteria for the current 100 percent 
disability evaluation, and that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 20 percent prior to March 21, 2005.  As the preponderance 
of the evidence is against this aspect of the claim, the 
benefit of the doubt doctrine does not apply and the claim 
for a rating in excess of 20 percent for hepatitis C, prior 
to March 21, 2005, must be denied. 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
hepatitis C, prior to March 21, 2005, is denied.  

Entitlement to a 100 percent initial rating for hepatitis C, 
from March 21, 2005, is granted, subject to the regulations 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


